Appeal from a judgment of the County Court, Ulster County, rendered August 27, 1975, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree. *1051Previously we upheld the conviction of defendant’s brother for his involvement in the same transaction (People v Lewis, 54 AD2d 593). We have examined defendant’s contentions and find no basis to disturb her conviction, and, accordingly, the judgment must be affirmed. Judgment affirmed. Koreman, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.